Continuation Sheet for Advisory Action
Continuation of Box 3. The proposed amendments will NOT be entered because they would require further consideration and searching as they introduce new limitations to the claims. The proposed amendment to each of the independent claims would narrow the claimed method by requiring for the first time that the MSCs are adipose tissue-derived stem cells together with the pharmaceutically acceptable excipient being limited to one of those listed in the proposed amendments. Therefore, the proposed amendment requires further search and consideration, and may raise issues of new matter. While the proposed new limitations where considered, the total scope of the newly proposed limitations could not be searched and considered within the time given for the pilot. Additionally, the proposed amendment would introduce broad and narrow limitations into each of the independent claims, which would render the claims indefinite. For example, the proposed amendment to each of the independent claims recites the broad option of “sugar” while also reciting the more narrow options of “lactose” and “glucose” for example. Applicant should note that this is not the only example of broad and narrow limitations in the proposed amendments, but only an example of one of the many broad and narrow limitations in the proposed amendments. The proposed amendments are NOT entered.
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance.
Applicant alleges that the proposed amendments limiting to the pharmaceutically acceptable excipient being limited to one of those listed in the proposed amendments renders the claimed product markedly distinct from naturally occurring products. However, as stated above, the proposed amendment to the claims are not entered. Additionally, as some of the applicant’s pharmaceutically acceptable excipient listed in the proposed amendments are also naturally occurring, and found in nature together with exosomes, even if the proposed 
Applicant alleges that the proposed amendments limiting to MSCs being adipose tissue-derived stem cells distinguishes the clamed product from the products taught in the cited references. However, as stated above, the proposed amendment to the claims are not entered. Additionally, while the proposed amendments would overcome the rejection over the Lim reference if entered, the proposed amendments would not overcome the rejections over the Sinden reference. While the applicant alleges that Sinden one teaches exosomes from neuro stem cells, and not adipose tissue-derived stem cells, as stated in the rejection of record Sinden renders it obvious to obtain exosomes from adipose tissue-derived stem cells since Sinden specifically teaches that they can be optioned from both cell types. While applicant alleges that Sinden only teaches obtaining microparticles from adipose tissue-derived stems, as stated in the rejection, Sinden discloses stem cell microparticles that are exosomes. While the applicant is correct that Sinden’s examples use neuro stem cells, since Sinden teaches that adipose tissue-derived stems can also be used, it is obvious to use adipose tissue-derived stems in Sinden’s method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653